Citation Nr: 1616028	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  11-15 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression and an adjustment disorder.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 until July 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In April 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In August 2013, the Board remanded the matter for additional development.  The claim has now been returned for appellate review. 

The Board notes that, while the Veteran previously was represented by the American Legion, in October 2014, the Veteran granted a power-of-attorney in favor of Andrew L. Wener with regard to the claim on appeal.  The Board recognizes the change in representation.

The Board also notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Although the Veteran's claimed combat stressors are consistent with the places, types, and circumstances of the Veteran's service, he does not currently have a diagnosis of PTSD.

2.  An acquired psychiatric disability, including depression and an adjustment disorder, was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, including depression and an adjustment disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Prior to initial adjudication of the Veteran's claim, a letter was sent in September 2008 that fully addressed all notice elements referable to his claim for service connection.  The letter provided information as to what evidence was required to substantiate the claim on appeal and of the division of responsibilities between VA and a claimant in developing the information and evidence necessary to substantiate his claims.  Moreover, the letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment, VA examination reports dated in June 2009, September 2009 and November 2011, and a September 2013 addendum opinion.  The Board has perused the medical records for references to additional treatment reports not of record.  Moreover, the Veteran's statements in support of the claim, including his Board hearing testimony, are of record.  The Board has also carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

In the instant case, the Veteran's service treatment records could not be recovered as they are presumed to have been destroyed in a fire in 1973.  There is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed to have been destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Requests for additional service department records and evidence from the Veteran to assist in reconstruction of the records have been made, but were unsuccessful.  The RO outlined its attempts to obtain these records in an April 2009 Formal Finding of Unavailability of Service Treatment Records.  Moreover, an April 2009 letter to the Veteran shows that he was informed that his service treatment records had not been located.  Moreover, in response, the Veteran reported that he did not have any service medical records and that he was not treated for PTSD until after service.  Thus, the Board finds that the RO has met its heightened duty to assist in the instant case.  

Moreover, as the VA examinations and addendum opinion were prepared by competent clinicians who considered the Veteran's claims file and medical history in the report and provided an etiological opinion, complete with rationale, the Board finds that the VA examinations and addendum opinion are adequate to adjudicate the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Moreover, in April 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2013 hearing, the undersigned noted the issue on appeal and information was obtained regarding the Veteran's contentions.  Further, the undersigned requested further information concerning the Veteran's symptoms.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim, to include in-service incurrence, current disability, and a nexus between the two.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in September 2013 so that additional medical evidence could be obtained, to include a nexus opinion.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Therefore, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the August 2013 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the RO to obtain additional outstanding VA treatment records, to include records prior to March 2008, from September 2008 until November 2008 and from April 2009 to the present, to specifically include a May 2010 record.  The VBMS records shows that all VA treatment records were associated with the claims file from the Veteran's initial visit in January 2007 to September 2013.  

Further, the RO was also directed to obtain an addendum opinion, which was done in September 2013 that is adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the August 2013 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

II.  Analysis

The Veteran is seeking service connection for an acquired psychiatric disability, including PTSD, depression and an adjustment disorder.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, the Veteran's psychiatric diagnoses have not been characterized as psychosis and, in turn, are not one of the diseases enumerated under at 38 C.F.R. § 3.309(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

For cases certified to the Board prior to August 4, 2014 (such as the instant case), the diagnosis of PTSD must be in accordance with the American Psychiatric Association 's Diagnostic and Statistical Manual of  Mental Disorders, Fourth Edition (DSM-IV). 38 C.F.R. § 4.125(a) (2015); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45 ,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As discussed above, service treatment records are not available for review.  However, the Veteran has reported that he never received psychiatric treatment in service. 

Post service, the first medical evidence of psychiatric symptoms is a June 2008 VA clinical record, approximately 56 years after service, indicating that the Veteran attended a PTSD education group due to a positive screen for PTSD.  The Veteran requested an assessment for PTSD.   A follow up PTSD assessment showed that the Veteran reported that his life recently changed when he had surgery to remove his colon and now was "required to wear a bag" as a result of the colostomy.  He was tearful when talking about how this impacted his life.  He endorsed feeling hopeless and had experienced suicidal thoughts, but stated that his religious beliefs were very strong concerning what he felt would be "self-murder."  He did endorse a few symptoms of PTSD, but the issue concerning his adjustment following this surgery was the primary concern.  The Veteran reported his combat service and the examiner noted evidence of depressive symptoms, but determined that these could be related to his recent colon surgery.  The examiner found that the Veteran did not meet the criteria for PTSD.  While he did have a very few mild symptoms, he was having a difficult time coming to terms with the consequences of his recent surgery.  The examiner diagnosed adjustment disorder with depressed mood.  

Subsequently, in September 2008, the Veteran filed his current claim seeking service connection for PTSD.  

A follow up February 2009 record showed that the Veteran reported that he realized he had PTSD two years ago.  An assessment of PTSD and depression was given.  A subsequent March 2009 record indicated that the Veteran was being treated for PTSD.  

However, the Veteran was afforded a VA examination in June 2009 to specifically determine whether he met the criteria for PTSD.  The claims file was reviewed.  The examiner noted that the Veteran was in heavy combat while stationed in Korea.  However, after examining the Veteran, the examiner diagnosed adjustment disorder with mixed anxiety, depressed mood, chronic.  The examiner noted that the Veteran described subthreshold PTSD.  However, his symptoms did not meet full diagnostic criteria for PTSD.  He reported that these symptoms have been present since his combat experiences in Korea and have exacerbated since his colostomy in 2007.  He was able to maintain a job and stay active until the colostomy.  The Veteran describes a worsening of his symptoms since this time, which is consistent with his self-report in therapy.  The Veteran also continued to have difficulty adjusting to his medical problems.  He described feelings of sadness related to having a colostomy and the changes that this had meant for him.  The Veteran performed for large audiences and used to travel with a group to perform.  He became tearful while
discussing no longer being able to travel and perform.  Since having a colostomy the Veteran reported symptoms of depression and anxiety.

The Veteran was afforded another VA examination in September 2009.  The examiner reviewed the claims file and noted the findings of the prior June 2009 VA examination.  The Veteran again reported that his PTSD symptoms had worsened since his health problems have worsened.  The examiner again found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The diagnosis was adjustment disorder with mixed anxiety and depression, chronic.  The Veteran did have subclinical PTSD symptoms that were chronic in nature, yet he had been able to manage and cope with these symptoms remaining productive with his job and able to have sustained and functional relationships with family and friends.  The Veteran met criteria for adjustment disorder because he clinically exhibited significant emotional symptoms in response to an identifiable stressor, which were his cancer and the sequela inherent in managing life with an ileostomy.  The examiner reiterated that although the Veteran did have some PTSD symptoms, which have been chronic in nature, the majority of his current symptoms and any resulting impairment in functioning were related to his adjustment issues from recent health problems (cancer in particular, but also chronic pain).  

However, subsequently a May 2010 VA clinical record again showed that the Veteran was coping with his PTSD and had reported worsening of PTSD symptoms.  

The Veteran was afforded another VA examination in November 2011.  After reviewing the claims file and examining the Veteran, the examiner again found that the Veteran did not meet the DSM-IV criteria for PTSD.  The diagnosis was again adjustment disorder with mixed anxiety and depressed mood, chronic.  The examiner observed that the Veteran had symptoms of depression and anxiety and some of his symptoms were related to experiences in Korea (recurrent thoughts about experiences, increased irritability and efforts to avoid thinking about traumas); however, he did not meet the full criteria for PTSD.  The Veteran's current symptoms of depression and anxiety were more related to his physical limitations (i.e. not being able to travel and perform musically).  

Subsequently, a September 2012 VA clinical PTSD screen test was negative.  The assessment was depression, not otherwise specified, and rule out PTSD.  However, a follow up April 2013 clinical record showed an assessment of PTSD and depression.  

During the April 2013 Board hearing, the Veteran testified about his combat experiences.  He also reported that he was diagnosed at the VA with PTSD.  He described his psychiatric symptoms.  He further indicated that his depression was related to incidents in service.  He also reported that his psychiatric problems have been ongoing since his discharge from active service.  

In support of his claim, the Veteran also submitted a May 2013 statement from his spouse who described the Veteran's psychiatric symptoms, including irritability, easily getting upset, anger, and anxiousness.  She observed that he was very aggressive and eager to fight anyone.  She also reported that he experienced sleep disturbances and nightmares as well as fantasized about death.  

On remand, an addendum opinion was obtained in September 2013 by the same November 2011 VA examiner.  In the opinion, the examiner clearly found that the Veteran's psychiatric disorder was less likely than not incurred in or caused by claimed in-service injury, event or illness.  The examiner again noted that the Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood, chronic.  The Veteran did not meet diagnostic criteria for PTSD based upon DSM-IV Standards.  The Veteran did have some mild symptoms caused by his claimed in-service incidents (in-service incidents include: being on the front lines in his unit, being overrun by the enemy and having to run through mine fields, being near dead bodies and watching soldiers die in combat, being forced to drink water from a river filled with corpses and witnessing a fellow soldier get injured in an explosion), but not enough to merit a diagnosis of PTSD, because they do not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning. 

The examiner continued that Veteran's adjustment disorder with mixed anxiety and depressed mood did not develop during service due to any incident or event that occurred during service, including the claimed in-service incidents.  Rather, the Veteran current symptoms were related to his physical limitations (i.e. not being able to travel to perform musically) due to his cancer diagnosis in 1998 and again in 2007.  These symptoms were not due to his claimed in-service stressors.  Further, the examiner did not believe that the Veteran's claimed in-service incidents were exacerbating his diagnosis of adjustment disorder with mixed anxiety and depressed disorder as they did not cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  

Initially, the Board observes that the Veteran did engage in combat with the enemy, as demonstrated by the lay evidence of record and the Veteran's DD 214 documenting that the Veteran was awarded the Korean Service Medal with two Bronze Stars and a Combat Infantry Badge. As such, the Board does not dispute that the Veteran's claimed combat stressors have occurred.

However, the initial June 2008 VA clinical assessment and the June 2009, September 2009 and November 2011 VA examinations with September 2013 addendum opinion all clearly showed that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Rather, all of the examiners diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood.  Significantly, the examiner who prepared the September 2013 addendum rationalized that the Veteran's symptoms did not warrant such diagnosis because they do not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Given that the examination reports with addendum opinion set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for appellate review.  

The Board recognizes that the Veteran's VA treating physicians in the past have generally indicated that the Veteran has PTSD related to service in Korea.  However, nothing in these records showed that the Veteran met the criteria for PTSD under the DSM-IV criteria.  Importantly, the initial assessment in June 2008 found that the Veteran did not meet the criteria for PTSD.  Subsequent clinical records show an assessment of PTSD, but do not clearly document that the Veteran had must such criteria under DMS-IV and appear to be based on the Veteran's own history of such diagnosis.  Without an apparent showing that the physicians' diagnosis conforms to the standards of the DSM IV, such diagnosis is unreliable.  See 38 C.F.R. § 4.125.  Accordingly, these medical records are accorded no probative weight on the question of whether the Veteran's meets the DSM-IV criteria for PTSD and are outweighed by the more probative VA examinations with addendum opinion, which were obtained for the express purpose of determining whether the Veteran met the criteria for PTSD.  As such, based on the VA examination reports with addendum opinion, the Board must conclude that the Veteran does not suffer from PTSD.  

The Board has also considered statements from the Veteran and his spouse describing his PTSD symptoms.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran and his spouse are competent to describe his psychiatric symptoms.  However, in the instant case, licensed medical professionals have determined that the Veteran does not meet the criteria for PTSD.  Importantly, the Veteran nor his spouse are competent to render a diagnosis of PTSD as medical expertise is required to ascertain and diagnosis a certain psychiatric disability and the Veteran and his spouse have not shown that they have such experience.  

Moreover, based on the medical evidence of record, the Board must find that service connection for another acquired psychiatric disorder other than PTSD is also not warranted.  In this regard, there is no competent medical evidence linking any current psychiatric disability to service, to include the Veteran's combat stressors.  Again, after reviewing the claims file, the highly probative September 2013 VA addendum opinion found that the Veteran's adjustment disorder was not related to service and provided a detailed rationale for this opinion.  In this regard, the examiner determined that the Veterans' adjustment disorder was related to his post-service cancer diagnosis in 1998 and again in 2007.  Importantly, there is no competent evidence of record to refute this opinion.  

Significantly, the first post-service evidence of a psychiatric disorder related to service is when the Veteran initially sought treatment in June 2008, approximately 56 years after the Veteran's discharge from service.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

Again, in the instant case, the Veteran is competent to report any in-service symptoms, as well as pertinent symptomatology since service.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Moreover, although the Veteran has credibly reported experiencing continuing psychiatric symptoms since service, his assertions that his current symptoms are a continuation of the symptoms he experienced since service are outweighed by the more probative September 2013 VA addendum opinion finding no such relation.  Importantly, his psychological disorder is not one of those diseases listed at 38 C.F.R. § 3.309(a).  Thus, a continuity of symptoms may not be used to establish service connection and a medical nexus is required.  See Walker, supra.

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, depression and an adjustment disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, depression and an adjustment disorder, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


